Citation Nr: 1544901	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher disability rating for residuals of prostate cancer status post radiation therapy, rated as 100 percent disabling  prior to March 1, 2013; as 40 percent disabling from March 1, 2013 to April 24, 2014; and as 100 percent disabling from April 25, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the Albuquerque RO (hereinafter agency of original jurisdiction (AOJ)) reduced the disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective March 1, 2013.  In January 2013, the Veteran filed a notice of disagreement (NOD).  In a March 2014 rating, the AOJ assigned a higher, 40 percent disability rating from March 1, 2013.  In March 2014, the AOJ furnished the Veteran a statement of the case (SOC), and the Veteran submitted a substantive appeal in May 2014.  An October 2014 AOJ rating decision awarded a 100 percent disability rating, effective April 25, 2014.

With respect to the characterization of the claim on appeal, the Board observes that the Veteran's prostate cancer is evaluated under Diagnostic Code (DC) 7528 wherein a 100 percent disability rating ceases, by operation of law, following a six-month convalescence period which starts upon the conclusion of cancer treatment.  See Tatum v. Shinseki, 26 Vet. App. 443 (2014) (determining that the 100 percent rating under DC 7528 is authorized for six months following treatment for cancer followed by a disability rating for treatment for residuals of cancer).  Therefore, the AOJ's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent rating for mesothelioma under DC 6819 ceased to exist by operation of law as a controlling Note (similar to that of DC 7528) contained a temporal element for that 100 percent rating).  In Rossiello, the Court also explained that the Note allowed for separate successive ratings for "different" conditions - the treatment and convalescence periods for cancer treatment and a subsequent rating for any residuals.

The Board further notes that, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, the Board has rephrased the issue on appeal to reflect that the Veteran is appealing the effective date for the cessation of the 100 percent award for active prostate cancer and the assigned rating for prostate cancer residuals thereafter.

On May 3, 2013, the Veteran simultaneously submitted to the AOJ a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the Disabled American Veterans as his representative, as well as a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing Attorney Adam Werner as his representative.  The AOJ accepted the Disabled American Veterans as the properly appointed representative as the Veteran signed the VA Form 21-22 after the VA Form 21-22a, which had the effect of revoking the power of attorney on behalf of Attorney Werner.  Incidentally, in a statement received in June 2014, Attorney Werner withdrew his "representation" of the Veteran.  Thus, the Board recognizes the Disabled American Veterans as the properly appointed representative in this appeal.

The Veteran's appeal has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  The relevant documents are primarily located in VBMS.  A review of the documents in Virtual VA also reveals relevant VA clinic records.

For reasons expressed below, the claim on appeal being remanded to the agency of original jurisdiction.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As noted in the Introduction, the Veteran's prostate cancer is evaluated under DC 7528 wherein a 100 percent disability rating ceases, by operation of law, following a six-month convalescence period which starts upon the conclusion of cancer treatment.  38 C.F.R. § 4.115b, DC 7528, Note (2015).  If there has been no local recurrence or metastasis, the residuals of prostate cancer is rated upon voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  The beginning of the convalescence period is predicated upon the "cessation" of cancer treatment.  See, e.g., Tatum, 26 Vet. App. at 448-50 (holding that cessation of treatment occurred on the date the malignant neoplasm was removed by surgery).  

Here, the Veteran reportedly concluded radiation therapy for prostate cancer in May 2011 per the Veteran's report.  See VA examination report dated April 2012.  However, the Veteran has also reported that his radiation therapy concluded in either February or March 2011.  See, e.g., VA clinic record dated May 2011.  The exact date that the Veteran's radiation treatment concluded is not known as records from the provider of treatment, reportedly the University of New Mexico and/or the Cancer Research Center in Albuquerque, have not been associated with the claims folder.

The Board next notes that, in reducing the 100 percent disability rating, the AOJ relied upon the report of an April 2012 VA examination which determined that the Veteran's prostate cancer was in remission.  However, this examination report did not discuss pertinent evidence suggesting that the Veteran's prostate cancer may have remained an active malignancy.

For example, the Veteran's VA clinic records reflect that a January 2012 urology consultation, based upon a clinic finding of a prostate of 25 grams firmer on the right, provided an impression of "ca of the prostate."  At that time, a prostate specific antigen (PSA) test was recommended and showed a PSA level of 2.340.  An April 2012 urology consultation, which noted that the Veteran's PSA level of 4.40 (which appears to have been taken in August 2011) remained elevated, indicated that the Veteran required close observation for residual disease.  A June 2012 x-ray examination was interpreted as showing "[e]vidence of metastatic disease with clear lungs" (although a subsequent computed tomography (CT) scan was interpreted as showing no metastatic disease).  In December 2012, the Veteran had a PSA level of 1.810.  His PSA level subsequently rose rapidly and he was determined by the AOJ to have a recurrence of prostate cancer (as reflected in the 100 percent rating assigned for active malignancy effective April 25, 2014).

The Board observes that the laboratory results advise that there is no clear breakpoint between "normal" and "abnormal" PSA levels, and that factors such as digital rectal exam, age, race, family and history are important considerations.

Thus, based upon the above, the Board requires clarifying medical opinion based upon review of the claims folder as to whether the Veteran's prostate cancer underwent remission following the cessation of his radiation therapy and, if so, the date that it is factually ascertainable that his prostate cancer recurred.  The need for additional examination of the Veteran is left to the discretion of the VA examiner.

In the event the Veteran is requested to attend additional VA examination, the Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for clarifying medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file currently includes treatment records from the Albuquerque VA Medical Center (VAMC) and the Taos Community Based Outpatient Clinic (CBOC) dated through October 2014.  Thus, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Albuquerque VAMC and the Taos CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 2014, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  Specifically, the should assist the Veteran in obtaining pertinent treatment records from the University of New Mexico and/or the Cancer Research Center in Albuquerque since June 2010.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  The AOJ should specifically consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart, is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:
 
1.  Obtain from the Albuquerque VAMC and the Taos CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 2014, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include pertinent treatment records from the University of New Mexico and/or the Cancer Research Center in Albuquerque since June 2010.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the electronic claims folder to an appropriate medical professional for clarifying medical opinion.  The need for additional examination of the Veteran is left to the discretion of the VA examiner.

A complete copy of the REMAND must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should specifically indicate whether the Veteran's prostate cancer went into remission following the cessation of radiation therapy in 2011 and, if so, provide the date when it is factually ascertainable that the Veteran's prostate cancer recurred.  In providing these findings, the examiner is requested to consider, discuss and clarify (if necessary) the following:

* a January 2012 VA urology consultation which, based upon a clinic finding of a prostate of 25 grams firmer on the right, provided an impression of "ca of the prostate" and recommended a PSA test;
* a January 2012 PSA level of 2.340;
* an April 2012 VA urology consultation which noted that the Veteran's PSA level of 4.40 (which appears to have been taken in August 2011) remained elevated and indicated that the Veteran required close observation for residual disease; 
* a June 2012 x-ray examination which was interpreted as showing "[e]vidence of metastatic disease with clear lungs" (although a subsequent CT scan was interpreted as showing no metastatic disease);
* a December 2012 PSA level of 1.810; and
* an August 2014 impression of most likely recurrent prostate cancer based upon findings of rapidly rising PSA with a 2-3+ nodule on the right.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 
 
5.  If the Veteran fails to report to a scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim for increase, apply the provisions 38 C.F.R. § 3.655(b); as appropriate. 

Otherwise, adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate). 
 
8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

